Title: From John Adams to Elbridge Gerry, 20 April 1813
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Quincy April 20. 1813

In former Letters, I have made a few hasty Remarks upon Mrs Warren and Mr Marshall: permit me now to add one or two upon Dr Gordon.
In the Second Volume of his History, page 144, he Says, “The Massachusetts Assembly resolved, October the ninth, to fit out armed Vessells;” But how is this? This Resolution is four days later, than the Resolution of Congress, Octr. 5. which asserts that Massachusetts, had already “two armed Vessells in their Service, R. Island, two and Connecticut, two.” How are We to reconcile these Seeming Inconsistencies? There can be no Error, in the date of the Journal of Congress: is there a mistake in Dr Gordons date? This can be determined only, by the Journal of the General Court at Watertown. Where is that? Who was Clerk? Warren, I presume, was Speaker.
Some light may be thrown, upon this difficulty, tho’ it is not wholly removed by the next Words of Gordon; “which proving a Sufficient encouragement for Individuals to apply themselves to that Business; And Some being in proper forwardness; An Act was passed in November, for granting Letters of Marque and Reprisal, and the establishment of Courts of Admiralty.” This no doubt was Your and Sullivans Act; but Gordon has not given Us the date of the first motion for it, in either House, or any of its Stages, the opposition to it, the debates upon it, or its final Enactment, or first publication. How Congress could know, on the fifth of October, that you had “two Vessells in your Service,” when the Resolution for fitting them, was not passed by you till the ninth, and your Systematical Law was not passed till November, and not published, at least in the Gazette till the 13th of November Still remains a mystery. The Journal of your General Court may explain it.
Gordon proceeds, “the declared intention of the Act.” i.e Your and Sullivans Act “was for the defence of the American Coast, and the condemnation of those Vessels only which Should be proved to be the property of or in any Wise employed by the Enemies of The United American Colonies, or for Supplying Such Enemies. The Lee Privateer, Captain Manly, belonging to Marblehead, was soon at Sea, and took the Brig, Nancy, an Ordnance Ship from Woolwich, containing, besides a large brass Mortar, upon a new construction, several Pieces of fine brass Cannon, a large quantity of Small Arms and Ammunition, with all manner of tools, Utensils and Machines, necessary for Camps and Artillery, in the greatest Abundance. General Washington, but 13 day before wrote, ‘I am in very great want of Powder, Lead, Mortars, indeed of most Sorts of military Stores.’ Had Congress sent an Order for Articles most wanted, they could not have made a more Satisfactory Invoice. The Mortar is now at Cambridge in the Park of Artillery; is named The Congress, and is much admired for its size by every Spectator, whether acquainted or not, with the Uses for which it is designed. About two months before this capture a Ship from Bristol with flour for Boston, having parted with her convoy, was decoyed into Portsmouth in New Hampshire, and Secured for the benefit of the Americans. Three Ships from London Glasgow, and Liverpool, with various Stores for the Army, and a Brig from Antigua with rum, were taken in the Bay, by captain Manly, by Whaleboats &c. A number of Men in Whale Boats can overpower unarmed Vessels, and carry them off, into secure harbours. These and the Privateers captured several more Store Ships, before five days were ended. Among the Privateers were some continental ones, for General Washington fitted out a few armed Vessels, which has met with the Approbation of Congress. These repeated, and considerable captures have increased the distress of the Troops and People of Boston, and furnished the Continental Army with many Valuable Articles. But though the Success of the Americans upon the Watery Element has been matter of Joy & triumph, their Affairs upon land do not answer the Wishes of the genuine Patriots.”
This Account of Gordons is more Sensible and Satisfactory than Warrens or Martials; yet how lean, how indistinct, how incorrect, and how erroneous is even this?Why does he call these Armaments Privateers? They were State Ships of War. Or National Ships of War. For continental Ships were national Ships.One would think that Washington had of his own head fitted out Ships, and their Success had obtained the retrospective Approbation of Congress. No  Such matter. Washington did nothing in this Affair but by the Authority and in Obedience to the Law and orders of Congress, which Law and Orders, as well as the Resolution and Law of the State of Massachusetts ought to have been Stated by the Historian: and the Names and Cruises and Exploits of Commodore Broughton and Captain Selman and others ought to have been recorded as well as those of Manly.In page 155 of Vol. 2 He Says Congress determined upon building five Ships of 32 Guns 5 of 25, and three of 24, in all 13; one in Newhampshire two in Massachusetts, one in Connecticut, two in R. Island, two in New York, four in Pensylvania, and one in Maryland. But he takes no notice of the anteceedent Proceedings of Congress, by which The Columbus, the Cabotts the Alfred, the Andrew Doria, were fitted out officered manned victualled Cloathed &c before the Resolution to build the 13  Ships was propos and all the Rules and Regulations of the Navy prepared and adopted by Congress, before the Resolution to build the 13  Ships was proposed in Congress by a new Committee of twelve under the Same title with the first Committee of Five. All he Says is “The Committee appointed to fit out armed Vessels, having procured a few, laid before Congress a list of the Officers by them appoint, and were directed to give  Such instructions to the Commander of the Fleet, Ezekiel Hopkins Esq, touching the operations of the Ships under his Command, as Should appear to them most conducive to the defence of the United Colonies, and to the distress of the Enemies Forces and Vessels.”Such is the Account, meager and jejune given by three of our principal Historians of the first Essay towards the foundation of a national Marine, One of the most efficacious Measures of the Revolution, and the most important Subject that can engage the Contemplation of American Citizens at this hour and in all times to come.
It is with Grief that record a fact, which I ought to record, relative to Gordons History. His Object was Profit. He was told that his Book would not Sell, if printed according to his Manuscript. It was accordingly thrown into a new Form of Letters between a Gentleman in England and one in America. He was told besides that the Style was so bald that it would damn the Work, and that many Things were so favourable to America and others so disgraceful to Brittons, that neither would be borne. Accordingly the Style and Spirit was altered an accommodated more to the British Taste and Feelings. In this Labour of Love he had the Assistance of Some of the dissenting Clergymen: and among them I can name the Drs Towers, Father and Son. Had the Original Manuscript been printed the Work would have appeared very differently.
I wish to examine the History of the Birth of our Hercules our Sampson, our David, the Navy, in Washingtons Letters, in Ramsay, in Bancroft &c &c I hope Some of them have given a more Satisfactory Account
Yours as ever
John Adams